41 A.3d 1051 (2012)
304 Conn. 927
In re Jeffrey M.
SC 18959
Supreme Court of Connecticut.
Decided April 25, 2012.
Aaron J. Romano, Bloomfield, in support of the petition.
Michael Besso, assistant attorney general, in opposition.
The petition by the respondent Jeffrey M. for certification for appeal from the Appellate Court, 134 Conn.App. 29, 37 A.3d 156, is granted, limited to the following issue:
"Did the Appellate Court properly determine that General Statutes § 46b-140(f) does not authorize a trial judge to order the direct placement of a child committed to the department of children and families to an out-of-state residential facility?"